Exhibit 10.1

 

[img.jpg]
 

This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.

ICF International, Inc.
2018 Omnibus Incentive Plan
Restricted Stock Unit Award Agreement

 

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of Restricted Stock Units (“RSUs”) by ICF International, Inc., a Delaware
corporation (the “Company”), to the individual named below (the “Participant”),
a member of the Board of Directors of the Company, pursuant to the provisions of
the ICF International, Inc. 2018 Omnibus Incentive Plan (the “Plan”).

 

You have been selected to receive a grant of RSUs pursuant to the Plan, as
specified below.

 

The Plan provides a description of the terms and conditions governing the RSUs.
If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms used herein shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein.

 

The parties hereto agree as follows:

 

Participant:

 

Date of Grant: _____, 20__

 

Number of RSUs Granted:

 

Vesting Terms: 1 Year, in equal increments on September 1, December 1, March
1and June 1.

 

Purchase Price: None

 

1.      Director of the Company. The RSUs granted hereunder are granted on the
condition that the Participant remains a Director of the Company or one or more
of its subsidiaries from the Date of Grant through (and including) the
applicable Vesting Dates, as set forth in Section 2 (any period, prior to the
Vesting Date, during which RSUs are unvested shall be referred to as the “Period
of Restriction”).

 

This grant of RSUs shall not confer any right to the Participant (or any other
Participant) to be granted in the future RSUs or other Awards under the Plan.

 

2.      Vesting.

 

 

(a)

RSUs shall be initially unvested (the unvested RSUs are referred to in this
Agreement as the “Unvested RSUs”) and, except as hereinafter provided, 25% of
the RSUs shall vest, provided that the Participant continues to serve as a
director of the Company(or one or more of its subsidiaries) through the Vesting
Date for that quarter. A Participant is eligible for the quarterly vesting on
June 1st so long as the Participant was a member of the Board immediately prior
to the Annual Meeting of that year. If the Participant ceases to serve as a
director as a result of his or her death or Disability (as defined in the Plan),
the RSUs will immediately vest as of the date of the Participant’s death or
Disability. If the Participant voluntarily resigns from the Board (or is
otherwise removed as a director before such date), all unvested RSUs held by the
Participant shall be forfeited.

 

1

--------------------------------------------------------------------------------

 

 

    Awards made to new directors appointed outside of an Annual Meeting will be
issued and effective on the first day of the quarter following the date of the
director’s appointment to the Board and the Award will be prorated based on the
remaining quarters until the next Annual Meeting.        

(b)

The number of RSUs vesting as of a particular Vesting Date shall be rounded down
to the nearest whole RSU; provided, however, that all remaining Unvested RSUs
shall vest completely on the final Vesting Date.

 

 

Vesting Date

Percentage of
RSUs Vesting

Cumulative Percentage
of RSUs Vesting

     

September 1

25%

25%

December 1

25%

50% = 1st + 2nd quarter

March 1

25%

75% = 1st + 2nd + 3rd quarter

June 1

25%

100% = 1st + 2nd + 3rd + 4th quarter

 

3.     Timing of Payout. Payout of all vested RSUs shall occur as soon as
administratively feasible following the Vesting Dates set forth in Section 2(b),
but in no event later than thirty (30) days after such Vesting Dates provided
that, if such thirty-day period begins in one calendar year and ends in another,
the Participant may not choose in which calendar year payment will be made.

 

4.     Form of Payout. Vested RSUs will be paid out solely in the form of
Shares.

 

5.     Voting Rights and Dividends. Until such time as the RSUs are paid out in
Shares, the Participant shall not have voting rights with respect to such
Shares. Further, no dividends shall be paid on any RSUs.

 

6.     Restrictions on Transfer. RSUs granted pursuant to this Agreement may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(a “Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of RSUs is made, or if any attachment, execution, garnishment, or
lien shall be issued against or placed upon the RSUs, the Participant’s right to
such RSUs shall be immediately forfeited by the Participant to the Company, and
this Agreement shall lapse.

 

7.     Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of Shares or other securities, stock dividend, liquidation,
dissolution, or otherwise, the number and class of RSUs subject to this
Agreement shall be equitably adjusted by the Committee in the manner set forth
in Section 4.3 of the Plan to prevent dilution or enlargement of rights.

 

8.     Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Director of Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

 

2

--------------------------------------------------------------------------------

 

 

9.     Miscellaneous.

 

 

(a)

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares acquired pursuant to this Agreement, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.

 

 

(b)

The Committee may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any material
way adversely impair the Participant’s rights under this Agreement, without the
written consent of the Participant.

 

 

(c)

The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

 

 

(d)

This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

 

(e)

All obligations of the Company under the Plan and this Agreement, with respect
to the RSUs, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

 

(f)

To the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

 

(g)

To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Delaware without
giving effect to the conflicts of laws principles thereof.

 

*****

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.

 

 

 

ICF INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Sudhakar Kesavan

 

 

Chairman and Chief Executive Officer

          PARTICIPANT:              

 

 

 

 

 

 

4

 